UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7506



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAX ORVEL PLUMLEE,

                                              Defendant - Appellant.


                            No. 04-7507



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAX ORVEL PLUMLEE,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-94-2; CA-00-83)


Submitted:   January 27, 2005             Decided:   February 3, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Max Orvel Plumlee, Appellant Pro Se.      Kevin Michael Comstock,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Max Orvel Plumlee, a federal prisoner, seeks to appeal

the district court’s orders denying as untimely his motion filed

pursuant to 28 U.S.C. § 2255 (2000), and dismissing for lack of

jurisdiction his motion filed under Fed. R. Civ. P. 60(b), as a

second or successive motion under 28 U.S.C. § 2255 (2000).                     The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000); see

Reid v. Angelone, 369 F.3d 363, 368-69, 374 n.7 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies       this   standard    by

demonstrating    that     reasonable    jurists      would      find    that   his

constitutional    claims    are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record   and   conclude    that   Plumlee    has   not   made    the     requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

           Additionally, we construe Plumlee’s notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d


                                    - 3 -
200, 208 (4th Cir.), cert. denied, 124 S. Ct. 496 (2003).         In order

to obtain authorization to file a successive § 2255 motion, a

prisoner must assert claims based on either:         (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral   review;   or   (2)   newly

discovered evidence that would be sufficient to establish by clear

and convincing evidence that no reasonable factfinder would have

found the movant guilty of the offense.           28 U.S.C. §§ 2244(b)

(2000); 28 U.S.C. § 2255 ¶ 8.         Plumlee’s claims do not satisfy

either of these conditions. Therefore, we decline authorization to

Plumlee to file a successive § 2255 motion.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                    - 4 -